       Case 1:19-sw-06080-NYW Document 3 Filed 11/12/19 USDC Colorado Page 1 of 2

     Case 1:19-sw-06080-NYW *SEALED*                                  Document 2 Filed 11/01119              USDC Colorado                Page 1 of
                                                                                7

                                            UNITED STATES DISTRICT COURT
                                                                               for the
                                                                       District of Colorado
               rn the Matter of the Search of
 (Briefly describe the property    to be searched   or identify the person by       )
 name and address)
                                                                                    )   Case No.     19-sw-06080-NYW
  1530 Wabash Avenue, Pueblo, CO 81004
                                                                                    )
 more fully described in Attachment A, attached hereto,
                                                                                    )
 to include all out-buildings ~d-¥eh~l~lQC.ated-ther.eQ.l1
                                                                                    )
 and to include the person of any residents present at the
                                                                                    )
 address at the time of the search warrant execution
                                                                                    )


                                                     SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the State and       District of Colorado      (identify the person or describe the property                   to be
searched and give its location):


            SEE "ATTACHMENT                    A" attached hereto and incorporated by reference

         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be sei:::ed):

            SEE "ATTACHMENT                    B" attached hereto and incorporated by reference

            I find that the affidavit(s), or any recorded testimony, establishes probable cause to search and seize the person or
property.

            YOU ARE COMMANDED                       to execute this warrant on or before      November    15,2019               (not to exceed 14 days)

    D in the daytime 6:00 a.m. to 10 p.m.                    cgJ   at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

         The officer executing this warrant, or an officer present during the execution ?fthe warrant,.must prepare an
inventory as required by law and promptly return this warrant and inventory to Magistrate Judge Nina Y. Wang
                                                                                                              (United States Magistrate   Judge)


   D Pursuant to 18 U.S.c. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.c. §
2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
   D for          days (not to exceed 30).           D until, the facts justifying, the later specific date of          _


Date and time issued:       1:55 pm, Nov 01,2019                                        t1J~       Judge 's Signature
                                                                                         Nina Y. Wang
City and state:          Denver CO                                                       United States Magistrate       Judge
                                                                                                   Printed name and title
    Case 1:19-sw-06080-NYW Document 3 Filed 11/12/19 USDC Colorado Page 2 of 2

   Case 1:19-sw-06080-NYW                     *SEALED*           Document 2 Filed 11/01119               US DC Colorado              Page 2 of
                                                                        7
        AO 93 (Rev. 11113) Search and Seizure Warrant (Page 1)



                                                                     Return
Case No.:                              Date and time warrant executed:            Copy of warrant and inventory left with:
,q- sw      ~O(.,Dro - pY"w             ,,/,I~(,,"          IQ~3't p ~             blf~         ~'tIf-l.J :Jr.
Inventory made in the presence of:
    SA O.eaold 1A)t,..,~
Inventory of-the property taken and name of any person(s) seized:
                     I. Red Nazi flag

                     ;2.. Bomber jacket with iron cross
                     ~. Flag with runic theme (HELM)
                     y. Black t-shirt with" 14 words" logo
                     S". Nun chuks
                     U. Green Halloween mask
                    ,.     "88" pin
                    r.     Bomber jacket with "14/88", runes
                   q.      Raven flag
                    10' Adolf Hitler photo with verbiage
                   /1.     Photo with rune pin                                                         FILED
                   I Z· Photo with runic symbol                                             UNITED STATES DISTRICT COURT
                                                                                                 DENVER, COLORADO
                   r>'     Confederate flag hockey mask
                                                                                                             4:02 pm, Nov 12, 2019
                   I<{. Runic pin                                                             JEFFREY P. COLWELL, CLERK
                   I). New World Order, Ayran Knights KKKCard
                  ((, . Nazi patch
                  11. Thor hammer, Nazi emblem, Nazi patch
                   1('     Birth certificate - Richard Holzer
                   I tj.   Kilt with accessories
                  ?--". Item'of mail for Richard R. Holzer
                   )..[, Machete

                                                                  Certification

     I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.




Date:      ,,/7/
              r I
                  2vtq                                                   C}L tu .   ~g           officer's   signatllre




                                                                                         P{inte'd name   Gild   ti e
